Case 1:19-cr-00408-MKB Document 145 Filed 10/15/20 Page 1 of 1 PageID #: 941




                                                                           October 15, 2020
BY ECF
The Honorable Margo K. Brodie
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

                Re:     United States v. Michael Konstantinovskiy, 19-Cr-408 (MKB)

Dear Judge Brodie:

       Our office represents Michael Konstantinovskiy in the above-referenced case. Mr.
Konstantinovskiy is currently released on the following bail conditions: a $500,000 personal recognizance
bond, with his travel restricted to the Eastern and Southern Districts of New York.

        We write to request that Mr. Konstantinovskiy be allowed to travel to Hamilton Township, New
Jersey on October 18th for a daylong leisure trip. He would return home the same day.

        Pretrial Services Officer Robert Long has consented to the trip. We reached yesterday out to
AUSA Shannon Jones in order to inquire as to her stance, but have not heard back. Given how routine this
request is, and the fact that the Court approved an almost identical request three weeks ago, we are
submitting this request now due to time constraints.

        Thank you for your consideration of this matter.


                                                           Sincerely,

                                                              /s/

                                                           Gordon Mehler



cc:     AUSA Shannon Jones (by ECF)
